 

[image_003.jpg] 

  



 

 

 

[image_002.jpg] 

 

 SUBSCRIPTION BOOKLET

 

IEG HOLDINGS CORPORATION (OTC PINK: IEGH)

SERIES G 12% PREFERRED STOCK

 

12% pa yield payable first day of each quarter from 1st April 2015 less 15%

USA withholding tax for Australian investors

 

plus

 

31 December 2015 Investor Right to convert to 20 IEGH Common Stock for every
Series G Preference Share held

 

or

 

31 December 2015 Investor Right to be repurchased by IEGH for $1.00 per share

 



 

 

 

SUBSCRIPTION AND PURCHASE AGREEMENT

 

FOR

 

IEG HOLDINGS CORPORATION

 

Series G 12% Preferred Stock

   



        ALL INFORMATION HEREIN WILL BE TREATED CONFIDENTIALLY        

 

  Investor(s)                                    

 

  Number of Shares   (minimum 50,000)           Date Signed  



   

 

 

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.

 

Persons interested in purchasing shares of IEG HOLDINGS CORPORATION (the
“Company”) Series G Preferred Stock must complete and return this Agreement
along with their direct deposit funds to:

 

IEG HOLDINGS CORPORATION

6160 West Tropicana Avenue

Suite E-13, Las Vegas, NV 89103

 

Bank Account Details for Transfer:

 

International:

Wire Routing Transit Number:

SWIFT Code:

Bank Name: Wells Fargo Bank

Bank Address: 420 Montgomery St, San Francisco, CA 94104

Account Number:

Title of Account: Investment Evolution Corporation, 6160 West Tropicana, Suite
E-13,

Las Vegas Nevada 89103 Phone Number 702 227 5626

 

The Company is hereby offering shares of Series G Preferred Stock of IEG
Holdings Corporation (the “Shares”), at price of $1.00 per Share. The offering
price has been established by the Company and is not related to the current
market price, asset value, net worth or any other established criteria of value.
The value has been determined arbitrarily by the management of the Company and
not by any third party valuation and, thus, a conflict with respect to such
valuation is present and investors are cautioned accordingly.

 

This offer is only being made to Non US Persons (as defined below) pursuant to
Regulation S under the Securities Act of 1933, as amended (“Regulation S”).

 

Subject only to acceptance hereof by the Company, in its sole discretion, the
undersigned (the “Purchaser”) hereby subscribes for the number of Shares and at
the aggregate subscription price set forth below.

 

An accepted copy of this Agreement will be returned to the Purchaser as a
receipt, and the Purchaser’s equity ownership information will be entered into
the books and records of the Company by its transfer agent. The Company will
deliver the copy of this Agreement, a receipt of for the Shares within ten (10)
days of full acceptance of this Subscription.

 

Notice To All Purchasers

 

The Company is subject to the informational requirements of the OTC Disclosure &
News Service. All information contained herein is qualified in its entirety by
the detailed information and financial statements appearing in the Company’s
reports filed at the OTC. The OTC website can be accessed at www.otcmarkets.com.

 



3

 

 

By signing below, the undersigned acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable State and Federal securities
laws.

 

1. Subscription.

 

  1.1 The Purchaser, intending to be legally bound hereby, hereby tenders this
subscription for the purchase of Shares (the “Shares”) of IEG HOLDINGS
CORPORATION, a Florida corporation (the “Company”), at a price of USD $1.00 per
share of Series G Preferred Stock of the Company.         1.2 The Purchaser will
deliver payment in cash directly to the Company, together with completed copies
of all applicable Subscription Documents.         1.3 THE SECURITIES OFFERED
HEREBY, AND THE SHARES OF SERIES G PREFERED STOCK OF IEG HOLDINGS CORPORATION.
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAW OR UNDER THE SECURITIES LAWS
OF ANY OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE. THESE ARE SPECULATIVE SECURITIES.         1.4 The Purchaser
acknowledges that an investment in the Shares is speculative.         1.5 The
Purchaser acknowledges that, even upon the purchase of the Shares, there can be
no assurances that the Company will be able to accomplish any of the goals
described in its business plan. The Purchaser assumes all the obligations and
risks of investigating and conducting due diligence on the matters described in
the Company’s business plan.         1.6 The Company intends to use the gross
proceeds from the sale of the Shares, for working capital to accomplish the
objectives described in its business plan. There can be no assurances that the
Company will be able to accomplish any of the objectives described in its
business plan.

 



4

 

 

  1.7 The Purchaser expressly covenants and agrees that it will reasonably
regard and preserve as confidential any and all information, including but not
limited to trade secrets, marketing and sales information, pertaining to the
Company’s business.       2. Representations and Warranties.         The
Purchaser hereby represents and warrants to the Company as follows:          2.1
The Purchaser represents and warrants that it is not a “U.S. Person” and is
purchasing in an “offshore transaction” (as defined below), and the Purchaser
has truthfully initialed the category which applies to the undersigned and has
truthfully set forth the factual basis or reason the Purchaser comes within that
category. ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY
CONFIDENTIAL. The Purchaser agrees to furnish any additional information which
the Company deems necessary in order to verify the answers set forth below.    
    2.2 The Purchaser has either a pre-existing personal or business
relationship with the Company and its officers, directors and controlling
persons or by reason of its business or financial expertise has the capacity to
protect its own interest in connection with this transaction.         2.3 The
Purchaser is acquiring the securities solely for the Purchasers own account for
investment purposes as a principal and not with a view to resale or distribution
of all or any part thereof. The Purchaser is aware that there are legal and
practical limits on the Purchaser’s ability to sell or dispose of the
securities, and, therefore, that the Purchaser must bear the economic risk of
the investment for an indefinite period of time.         2.4 The Purchaser has
reached the age of majority (if an individual) according to the laws of the
state in which it resides and has adequate means of providing for the
Purchaser’s current needs and possible personal contingencies and has need for
only limited liquidity of this investment, The Purchaser’s commitment to liquid
investments is reasonable in relation to the Purchaser’s net worth.         2.5
The Purchaser understands that the securities are being offered and sold in
reliance on specific exemptions from the registration requirements of federal
and state law and that the representations, warranties, agreements,
acknowledgments and understandings set forth herein are required in order to
determine the applicability of such exemptions and the suitability of the
Purchaser to acquire such securities.         2.6 The Purchaser is not relying
on the Company with respect to the tax and other economic considerations
relating to this investment. In regard to such considerations, the Purchaser has
relied on the advice of, or has consulted with, its own personal tax, investment
or other advisors.

 

5

 

 

  2.7 The Purchaser, if executing this Subscription Agreement in a
representative or fiduciary capacity, has full power and authority to execute
and deliver this Subscription Agreement and each other document included as an
exhibit to this Subscription Agreement for which a signature is required in such
capacity and on behalf of the subscribing individual, partnership, trust,
estate, corporation or other entity for whom or which the Purchaser is executing
this Subscription Agreement.         2.8 If the Purchaser is a corporation, the
Purchaser is duly and validly organized, validly existing and in good tax and
corporate standing as a corporation under the laws of the jurisdiction of its
incorporation with full power and authority to purchase the securities to be
purchased by it and to execute and deliver this Subscription Agreement.        
2.9 If the Purchaser is a partnership, the representations, warranties,
agreements and understandings set forth above are true with respect to all
partners in the Purchaser (and if any such partner is itself a partnership, all
persons holding an interest in such partnership, directly or indirectly,
including through one or more partnerships), and the person executing this
Subscription Agreement has made due inquiry to determine the truthfulness of the
representations and warranties made hereby.         2.10 If the Purchaser is
purchasing in a representative or fiduciary capacity, the above representations
and warranties shall be deemed to have been made on behalf of the person or
persons for whom the Purchaser is so purchasing.         2.11 Within five (5)
days after receipt of a request from the Company, the Purchaser will provide
such information and deliver such documents as may reasonably be necessary to
comply with any and all laws and ordinances to which the Company is subject.    
    2.12 The Purchaser or its professional advisor has been granted the
opportunity to conduct a full and fair examination of the records, documents and
files of the Company, to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this offering, the Company and its
business and prospects, and to obtain any additional information which the
Purchaser or its professional advisor deems necessary to verify the accuracy of
the information received.         2.13 The securities were not offered to the
Purchaser through an advertisement in printed media of general and regular
circulation, radio or television.         2.14 The Purchaser has relied
completely on the advice of, or has consulted with, its own personal tax,
investment, legal or other advisors and has not relied on the Company or any of
its affiliates, officers, directors, attorneys, accountants or any affiliates of
any thereof and each other person, if any, who controls any thereof,within the
meaning of Section 15 of the Securities Act, except to the extent such advisors
shall be deemed to be as such.

 



6

 

 

  2.15 If the Purchaser has consulted a purchaser representative (“Purchaser
Representative”) to evaluate the merits and risks of the undersigned’s
investment in the securities, the Purchaser Representative has completed a
Purchaser Representative Questionnaire in the form supplied to him. The
Purchaser or the Purchaser Representative has been granted the opportunity to
examine documents and files, to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of the Offering, the Company and its
business and prospects, and to obtain any additional information which the
Purchaser or the Purchaser Representative deems necessary to verify the accuracy
of the information received.         2.16 The Purchaser either alone or with its
Purchaser Representative has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
prospective investment.         2.17 Purchaser:

 

  (a) is not a “US Person” which is defined as:             (i) Any natural
person resident in the United States (as defined below);             (ii) Any
partnership or corporation organized or incorporated under the laws of the
United States;             (iii) Any estate of which any executor or
administrator is a US Person;             (iv) Any trust of which any trustee is
a US Person;             (v) Any agency or branch of a foreign entity located in
the United States;             (vi) Any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a US Person;             (vii) Any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if an individual) resident of the
United States; and             (viii) Any partnership or corporation if (i)
organized or incorporated under the laws of any foreign jurisdiction and (ii)
formed by a US Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act) who are not natural persons, estates or
trusts.

 



7

 

 

    “United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia. 

 

  (b) as of the execution date of this Agreement, (i) is not located within the
United States, and (ii) is not purchasing the Shares for the benefit of any US
Person.         (c) neither the Purchaser nor any disclosed principal is
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Purchaser confirms that the Shares have not been offered
to the Purchaser in the United States and that this Agreement has not been
signed in the United States;         (d) (i) as of the execution date of this
Agreement is not located within the United States, and (ii) is not purchasing
the Shares for the account or benefit of any U.S. person except in accordance
with one or more available exemptions from the registration requirements of the
Securities Act or in a transaction not subject thereto;         (e) will not
resell the Shares except in accordance with the provisions of Regulation S (Rule
901 through 905 and Preliminary Notes thereto), pursuant to a registration under
the Securities Act, or pursuant to an available exemption from registration; and
agrees not to engage in hedging transaction with regard to such Shares unless in
compliance with the Securities Act.         (f) has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the Securities Act) in the United States in
respect of the Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Shares; provided, however, that the Purchaser may sell or otherwise dispose of
the Shares pursuant to registration thereof under the Securities Act and any
applicable state and federal securities laws or under an exemption from such
registration requirements.

 

3. Acknowledgments.           The Purchaser is aware that:

 

  3.1 The Purchaser recognizes that investment in the Company involves certain
risks, including the potential loss by the Purchaser of interest on their
investment herein, and the Purchaser has taken full cognizance of and
understands all of the risk factors related to the purchase of the securities.
The Purchaser recognizes that the information set forth in this Subscription
Agreement does not purport to contain all the information, which would be
contained in a registration statement under the Securities Act.

 



8

 

 

  3.2 No federal or state agency has passed upon the securities or made any
finding or determination as to the fairness of this transaction.         3.3 The
securities and any component thereof have not been registered under the
Securities Act or any applicable state securities laws by reason of exemptions
from the registration requirements of the Securities Act and such laws, and may
not be sold, pledged, assigned or otherwise disposed of in the absence of an
effective registration statement for the securities and any component thereof
under the Securities Act or unless an exemption from such registration is
available. Provided there is a market for the Company’s securities, the
securities will not be eligible for sale unless registered pursuant to the terms
and conditions of the attached Registration Rights Agreement. Rule 144 is
currently unavailable for use by shareholders of the Company as the Company was
formerly a shell entity and is not currently subject to the reporting
requirements of the Securities Exchange Act of 1934.         3.5 The
certificates for the securities, if issued, will bear the following legend to
the effect that:

 

    “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.               THE SECURITIES REPRESENTED
HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT. THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE
THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE
SATISFACTORY TO THE COMPANY.”  

  



9

 

 

  3.6 The Company may refuse to register any transfer of the securities not made
in accordance with the Securities Act and the rules and regulations promulgated
thereunder.

 

4. Acceptance of Subscription.       The Purchaser hereby confirms that the
Company has full right in its sole discretion to accept or reject the
subscription of the Purchaser, provided that if the Company decides to reject
such subscription, the Company must do so promptly and in writing. In the case
of rejection, any cash payments and copies of all executed Subscription
Documents will be promptly returned (without interest or deduction in the case
of cash payments).     5. Indemnification.       The Purchaser agrees to
indemnify and hold harmless the Company as well as the affiliates, officers,
directors, partners, attorneys, accountants and affiliates of any thereof and
each other person, if any, who controls any thereof, within the meaning of
Section 15 of the Securities Act, against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any allegedly false representation or warranty or breach of or
failure by the Purchaser to comply with any covenant or agreement made by the
Purchaser herein or in any other document furnished by the Purchaser to any of
the foregoing in connection with this transaction.



 

6. Irrevocability.       The Purchaser hereby acknowledges and agrees, subject
to the provisions of any applicable state securities laws providing for the
refund of subscription amounts submitted by the Purchaser, if applicable, that
the subscription hereunder is irrevocable and that the Purchaser is not entitled
to cancel, terminate or revoke this Subscription Agreement and that this
Subscription Agreement shall survive the death or disability of the Purchaser
and shall be binding upon and inure to the benefit of the Purchaser, and the
Purchasers respective heirs, executors, administrators, successors, legal
representatives and assigns. If the Purchaser is more than one person, the
obligations of the Purchaser hereunder shall be joint and several, and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and each such
person’s heirs, executors, administrators, successors, legal representatives and
assigns.

 



10

 

 

7. Modification.       Neither this Subscription Agreement nor any provisions
hereof shall be waived, modified, discharged or terminated except by an
instrument in writing signed by the party against whom any such waiver,
modification, discharge or termination is sought.     8. Notices.       Any
notice, demand or other communication which any party hereto may be required or
may elect to give anyone interested hereunder shall be sufficiently given if;
(a) deposited, postage prepaid, in a United States mail box, stamped registered
or certified mail, return receipt requested, and addressed, in the case of the
Company, to the address given in the preamble hereof, and, if to the Purchaser,
to the address set forth hereinafter; or (b) delivered personally at such
address.     9. Counterparts.       This Subscription Agreement may be executed
through the use of separate signature pages or in any number of counterparts,
and each of such counterparts shall, for all purposes, constitute an agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart.     10. Entire Agreement.       This Subscription
Agreement, and the Appendices attached, contains the entire agreement of the
parties with respect to the subject matter hereof, and there are no
representations, warranties, covenants or other agreements except as stated or
referred to herein.     11. Severability.       Each provision of this
Subscription Agreement is intended to be severable from every other provision
and the invalidity or illegality of the remainder hereof.     12.
Transferability; Assignability.       This Subscription Agreement is not
transferable or assignable by the Purchaser.     13. Applicable Law and Forum.  
    This Subscription Agreement and all rights hereunder shall be governed by,
and interpreted in accordance with the laws of the State of Florida. The federal
and state courts of the State of Florida shall have sole and exclusive
jurisdiction over any dispute arising from this Offering and this Subscription
Agreement.

 



11

 

 

14. Subscription Information.       The Purchaser hereby subscribes, pursuant to
this Subscription Agreement for Shares in the amounts set forth in Paragraph
14.1 below, and tenders payment in cash in consideration therefore to:

 

 

IEG HOLDINGS CORPORATION

6160 West Tropicana Avenue

Suite E-13, Las Vegas, NV 89103

  

  14.1 Number of Shares subscribed for                          Shares against
payment in cash in the amount representing USD $1.00 per Share.           if the
Shares hereby subscribed for are to be owned by more than one person in any
manner, the Purchaser understands and agrees that all of the co-owners of such
Shares must sign this Subscription Agreement.

  

12

 

 

15.Anti-Money Laundering; OFAC.

 

(i) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the representations herein.
The Purchaser represents that the amounts invested by it in the Company in the
Shares were not and are not directly or indirectly derived from activities that
contravene U.S. federal or state or international laws and regulations,
including anti-money laundering laws and regulations. U.S. federal regulations
and Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(ii) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations. The Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and a Broker may also be required to report such
action and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any Broker or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

 



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

13

 

 

(iii) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below; and

 

(iv) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 



 



2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.    3“Immediate family” of a
senior foreign political figure typically includes the figure’s parents,
siblings, spouse, children and in-laws.    4A “close associate” of a senior
foreign political figure is a person who is widely and publicly known to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

 

14

 

 

(4) ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act   What is money laundering?   How big is the problem and why
is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti- money laundering
requirements on brokerage firms and financial institutions. Since April 24,
2002, all brokerage firms have been required to have new, comprehensive anti-
money laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.

 

Money laundering occurs in connection with a wide variety of crimes, including
illegal arms sales, drug trafficking, robbery, fraud, racketeering, and
terrorism.

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.

 

According to the U.S. State Department, one recent estimate puts the amount of
worldwide money laundering activity at US$1 trillion a year.

 

What are we required to do to eliminate money laundering?     Under new rules
required by the USA PATRIOT Act, our anti-money laundering program must
designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with the new laws.   As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

IN WITNESS WHEREOF, the undersigned Purchaser does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
it has (they have) by the following signature(s) executed this Subscription
Agreement.

 

                               20   ,
at                                                       .

 

15

 

 

INDIVIDUAL

 

  Address to which Correspondence Should be Directed             Signature
(Individual)   Name               Street Address             Signature (All
record holders should sign)   City, State and Zip Code               Tax
Identification or Social Security Number (if applicable)             Name(s)
Typed or Printed             Telephone Number 

 

16

 

 

CORPORATION, PARTNERSHIP, TRUST, OR OTHER ENTITY

 

  Address to which Correspondence Should be Directed                 Street
Address               Name of Entity           By:       * Signature   City,
State and Zip Code                 Its:       Title   Tax Identification or
Social Security Number (if applicable)             (                   )  Name
Typed or Printed   Telephone Number

 

*If Shares are being subscribed for by a corporation, partnership, trust or
other entity, the Certificate of Signatory on the following page must also be
completed.

 

17

 

 

CERTIFICATE OF SIGNATORY

 

To be completed if Shares are being subscribed for by an entity.

 

I,
                                                                                                            ,
am the President of
                                                                                                     
(the “Entity”). 

  

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Shares, and certify that the Subscription Agreement has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.

 

IN WITNESS WHEREOF, I have hereto set my
hand                                      , 20    .

 



18

 

 

ACCEPTANCE

 

This Subscription Agreement is accepted as
of                                        ,                    .

  



  IEG HOLDINGS CORPORATION   a Florida Corporation         By:       Paul
Mathieson     President & CEO





 



19

 

 

IEG HOLDINGS CORPORATION

 

SERIES G 12% PREFERRED STOCK

 

12% pa yield payable quarterly accruing on date of receipt of subscription funds
with first payment 1 April 2015

 

Interest Payment Instructions



 

      ALL INFORMATION HEREIN WILL BE TREATED CONFIDENTIALLY        

 

  Investor(s)                                    

  

Please provide banking instructions for your interest payments:

 



Bank Name:       Bank Address:      

 

Swift code (=BIC.BankIdentifier Code):  

 

Account name:  

  

BSB number:   Account number:  

 

Signed:   Date:  



 



20

 

 

 